Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 1, 6-8, 10-16, and 18-20 are objected to because of the following informalities:  
In claim 1, line 5, it appears Applicant intended “respectively, the primary monitoring” to read --respectively, and the primary monitoring--
In claim 1, line 11, it appears Applicant intended “and control the vehicle” to read --and to control the vehicle--
In claim 6, line 1, it appears Applicant intended “applied to the automatic driving system” to read --applied to an automatic driving system--
In claim 7, line 1, it appears Applicant intended “by a primary monitoring equipment, a detection result of a first equipment” to read --by the primary monitoring equipment, the detection result of the first equipment--
In claim 7, line 3, it appears Applicant intended “an abnormal detection” to read --an abnormality detection--
In claim 8, line 1, it appears Applicant intended “by a primary monitoring equipment, a detection result of a first equipment” to read --by the primary monitoring equipment, the detection result of the first equipment--
In claim 8, line 3, it appears Applicant intended “an abnormal detection” to read --an abnormality detection--
In claim 10, line 6, it appears Applicant intended “abnormal; if” to read --abnormal; and
In claim 11, line 1, it appears Applicant intended “a computer readable medium” to read --a non-transitory computer readable medium--
In claim 12, line 2, it appears Applicant intended “determine a detection result of a first equipment” to read --determine the detection result of the first equipment--
In claim 12, line 3, it appears Applicant intended “an abnormal detection” to read --an abnormality detection--
In claim 13, line 1, it appears Applicant intended “claim 11, the program codes” to read --claim 11, wherein the program codes--
In claim 13, line 3, it appears Applicant intended “an abnormal detection” to read --an abnormality detection--
In claim 13, line 5, it appears Applicant intended “perform an abnormal detection on the first equipment to be detected, to obtain a first detection result” to read --perform the abnormality detection on the first equipment to be detected, to obtain the first detection result--
In claim 13, line 8, it appears Applicant intended “secondary monitoring equipment; when the program codes cause the processor to determine a detection result of a first equipment” to read --secondary monitoring equipment; and when the program codes cause the processor to determine the detection result of the first equipment--
In claim 14, line 1, it appears Applicant intended “claim 12, the program codes” to read --claim 12, wherein the program codes--
In claim 15, line 2, it appears Applicant intended “determine a detection result of a first equipment” to read --determine the detection result of the first equipment--
In claim 16, line 1, it appears Applicant intended “cause the processor to if” to read --cause the processor to, if--
In claim 16, line 3, it appears Applicant intended “switch to a standby equipment” to read --switch to the standby equipment--
In claim 18, line 1, it appears Applicant intended “claim 11, the program codes” to read --claim 11, wherein the program codes--
In claim 18, line 4, it appears Applicant intended “cause the processor to if” to read --cause the processor to, if--
In claim 18, line 5, it appears Applicant intended “switch to a standby equipment” to read --switch to the standby equipment--
In claim 19, line 2, it appears Applicant intended “a memory” to read --a non-transitory memory--
In claim 20, line 2, it appears Applicant intended “A computer readable storage medium” to read --A computer non-transitory readable storage medium--
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining module” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	
Claim 14 recites the limitation "the determining module" in line 7.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 11-13, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin et al. (US Patent No. 4,654,846). 
Regarding claim 1, Goodwin discloses an automatic driving system, comprising: a primary monitoring equipment [31], a secondary monitoring equipment [33], at least one equipment to be detected [11, 13, 15, 17], and a standby equipment [12, 14, 16, 18] corresponding to each equipment to be detected; the primary monitoring equipment and the secondary monitoring equipment are connected to each equipment to be detected respectively, the primary monitoring equipment and the secondary monitoring equipment are connected to the standby equipment corresponding to each equipment to be detected respectively (Figure 1; Col. 2, lines 13-34); the primary monitoring equipment is connected to the secondary monitoring equipment, the primary monitoring equipment and the secondary monitoring equipment are configured to perform a fault detection on each equipment to be 
Regarding claim 2, Goodwin discloses the system according to claim 1, wherein the at least one equipment to be detected comprises at least one of: a vehicle motion equipment [13], an environment sensing equipment [11], a vehicle control equipment, or a power equipment [15] (Col. 2, lines 13-20). 
Regarding claim 3, Goodwin discloses the system according to claim 2, wherein the vehicle motion equipment comprises at least one of: a speed sensor, an angle sensor [13], and an integrated navigation equipment (Col. 2, lines 13-20).
Regarding claim 6, Goodwin discloses a vehicle control method, wherein the method is applied to the automatic driving system according to claim 1, comprising: determining, by a primary monitoring equipment, a detection result of a first equipment to be detected (Col. 3, lines 12-20); if the detection result indicates that the first equipment to be detected is abnormal, controlling, by the primary monitoring equipment, the vehicle to switch to a standby equipment of the first equipment to be detected to operate (Col. 3, lines 21-24). 
Regarding claim 7, Goodwin discloses the method according to claim 6, wherein the determining, by a primary monitoring equipment, a detection result of a first equipment to be detected, comprises: performing, by the primary monitoring equipment, an abnormal detection on the first equipment to be detected to obtain the detection result (Col. 2, lines 45-62; Col. 3, lines 12-24). 
Regarding claim 11, a Goodwin discloses vehicle control device [31], a processor, and a computer readable medium for storing program codes, which, when executed by the processor, cause the processor to: determine a detection result of a first equipment to be detected (Col. 2, lines 35-62); and if the detection result indicates that the first equipment to be detected is abnormal, control the 
Regarding claim 12, Goodwin discloses the device according to claim 11, wherein when the program codes cause the processor to determine a detection result of a first equipment to be detected, the program codes cause the processor specifically to: perform an abnormal detection on the first equipment to be detected to obtain the detection result (Col. 3, lines 21-24).
Regarding claim 13, Goodwin discloses the device according to claim 11, the program codes further cause the processor to: perform an abnormal detection on the first equipment to be detected, to obtain a first detection result (Col. 3, lines 21-24); when the program codes cause the processor to perform an abnormal detection on the first equipment to be detected, to obtain a first detection result, the program codes further cause the processor to obtain a second detection result of the first equipment to be detected from a secondary monitoring equipment (Col. 4, lines 51-60); when the program codes cause the processor to determine a detection result of a first equipment to be detected, the program codes cause the processor specifically to: determine the detection result according to the first detection result and the second detection result (Col. 4, line 61 - Col. 5, line 10).
Regarding claim 16, Goodwin discloses the device according to claim 11, wherein, when the program codes cause the processor to if the detection result indicates that the first equipment to be detected is abnormal, control the vehicle to switch to a standby equipment of the first equipment to be detected to operate, the program codes cause the processor specifically to: send a startup instruction to the standby equipment of the first equipment to be detected, and control the standby equipment to start (Col. 3, lines 21-24). 
Regarding claim 17, Goodwin discloses the device according to claim 11, wherein the detection result comprises at least one of an operating parameter, a connection state, a storage state, and a log sequence of the first equipment to be detected (Col. 3, lines 12-24).

Regarding claim 20, Goodwin discloses a computer readable storage medium having stored thereon a computer program that, when being executed by a processor, implements the method according to claim 6 (Col. 3, lines 12-24). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin as applied to claim 2 above, and further in view of Applicant’s admitted prior art (hereinafter referred to as “AAPA”). 
Regarding claim 4, Goodwin discloses the system according to claim 2 (Goodwin Col. 2, lines 13-62; Col. 3, lines 21-24; Col. 3, lines 39-43), but appears to be silent on the system further wherein the 
AAPA, however, teaches that radar is a well-known sensor type for enabling autonomous driving in vehicles (Specification ¶0004). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Goodwin in view of AAPA. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Goodwin to include the system further wherein the environment sensing equipment comprises at least one of: a lidar sensor, a millimeter wave radar sensor, an ultrasonic sensor, and a camera, as doing so was a known sensor type for enabling autonomous vehicles, as recognized by AAPA (Specification ¶0004). 
Regarding claim 5, Goodwin in view of AAPA the system according to claim 2 (Goodwin Col. 2, lines 13-62; Col. 3, lines 21-24; Col. 3, lines 39-43), wherein the vehicle control equipment comprises at least one of: a brake equipment, a steering equipment, an engine, and a gearbox (Specification ¶0003-0004), as previously modified in, and with the same motivation as applied in, regard to claim 4, above. Specifically, Examiner understands a brake equipment, a steering equipment, an engine, and a gearbox to all be essential critical components for enabling autonomous driving, and should accordingly be monitored for faults. 
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 8-10, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Examiner deems a method according to claim 6, wherein the determining, by a primary monitoring equipment, a detection result of a first equipment to be detected, comprises: performing, by the primary monitoring equipment, an abnormal detection on the first equipment to be 
Regarding claim 10, said claim depends from claim 8 and is deemed allowable at least by virtue of its dependence on allowable claim 8. 
Regarding claim 9, Examiner deems a method according to claim 7, further comprising: if the detection result indicates that the first equipment to be detected is abnormal, sending, by the primary monitoring equipment, a fault detection instruction to the first equipment to be detected, wherein the fault detection instruction is used to instruct the first equipment to be detected to perform a self-test; receiving, by the primary monitoring equipment, a self-test result fed back by the first equipment to be detected, and updating the detection result according to the self-test result to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include instruction to the first equipment to perform a self-test which is fed back to the primary monitoring equipment to update the fault detection result. 
	Regarding claim 15, Examiner deems a device according to claim 13, wherein when the program codes cause the processor to determine a detection result of a first equipment to be detected, the program codes cause the processor specifically to: if the first detection result indicates that the first equipment to be detected is abnormal, and the second detection result indicates that the first equipment to be detected is abnormal, determine that the first equipment to be detected is abnormal; and if the first detection result indicates that the first equipment to be detected is abnormal, and the second detection result indicates that the first equipment to be detected is normal, determine that the first equipment to be detected is normal to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such a conditional prioritization of detection results between primary and secondary monitoring equipment in the context of claim 1 and 6-7, from which claim 15 ultimately depends. 
	Regarding claim 18, Examiner deems a device according to claim 11, the program codes further cause the processor to: receive a fault cancellation information sent by the first equipment to be detected; when the program codes cause the processor to if the detection result indicates that the first equipment to be detected is abnormal, control the vehicle to switch to a standby equipment of the first equipment to be detected to operate, the program codes further cause the processor to: control the vehicle to switch to the first equipment to be detected to operate according to the fault cancellation information to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such fault cancellation functionality on the context of claim 11, from which claim 18 depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669